April 30, 2013




                                 JUDGMENT
                 The Fourteenth Court of Appeals
                          LINDA TURNER, Appellant

NO. 14-13-00181-CV                          V.

       DOW CORNING CORPORATION, DOW CORNING WRIGHT
    CORPORATION, SUZY PFARDRESHER, GERALD JOHNSON MD,
FRANCISCO RUIZ MD, PHILIP ROTHENBERT MD, GENERAL ELECTRIC
  COMPANY, FRANK J. GEROW MD, THOMAS CRONIN MD, MICHAEL
EISENMAN MD, SENG DOI MD, RONALD HOLMES MD, CESAR GUERRA
MD, JOSEPH AGRIS MD, JEAN CUKIER MD, THOMAS BIGGS MD, BILLY
    RINGER MD, FRANKLIN ROSE MD, WILMER WEST MD, CURTIS
   BALDWIN MD, RICHARD VARIK MD, JOHN CHRIST MD, EDWARD
MELMED MD, MILTON ROWLEY MD, WESLEY WASHBURN MD, SIROD
       CORPORATION, SURGITEK INC., COOPERVISION INC, 21
   INTERNATIONAL HOLDINGS FKA KNOLL INTERNATIONAL, CBI
MEDICAL INC., WILSHIRE FOAM PRODUCTS INC., DENNIS LYNCH MD,
 UNION CARBIDE, HARLAN POLLOCK MD, BILL SULLIVAN, BAXTER
              HEALTHCARE CORPORATION, Appellees
                ________________________________

     Today the Court heard appellant's motion to dismiss the appeal from the
judgment signed by the court below on January 29, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Linda Turner.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.